Exhibit 10.7

PARTICIPATION AGREEMENT
[Redacted] PROSPECT

This Participation Agreement (“Agreement”) is entered into and made effective
this 1st day of July, 2008 (“Effective Date”) by and between Newfield
Exploration Company (“NEWFIELD”), whose mailing address is 363 N. Sam Houston
Pkwy E., Suite 2020 Houston, Texas 77060, and Ridgewood Energy Corporation
(“RIDGEWOOD”), whose mailing address is 11700 Katy Freeway, Suite 280 Houston,
Texas 77079, herein referred to collectively as “Parties” and individually as a
“Party”.

WITNESSETH

WHEREAS, NEWFIELD is the owner of an undivided seventy-five percent (75%) record
title interest in and to each of the Oil and Gas Leases (collectively, the
“Leases”) described as follows:

 

 

 

 

Oil and Gas Lease bearing [Redacted], effective [redacted], by and between the
United States of America, as Lessor, and Newfield Exploration Company and Stone
Energy Corporation, as Lessee, covering all of [Redacted], containing 5,760.00
acres more or less (hereinafter referred to as the “[Redacted Lease”), and

 

 

 

 

 

Oil and Gas Lease bearing [Redacted], effective [redacted], by and between the
United States of America, as Lessor, and Newfield Exploration Company and Stone
Energy Corporation, as Lessee, covering all of [Redacted] containing 5,760.00
acres more or less (hereinafter referred to as the “[Redacted] Lease”), and

 

 

 

 

 

Oil and Gas Lease bearing[Redacted], by and between the United States of
America, as Lessor, and Newfield Exploration Company and Stone Energy
Corporation, as Lessee, covering all of [Redacted], containing 5,760.00 acres
more or less (hereinafter referred to as the “[Redacted] Lease”).

 

WHEREAS, pursuant to that certain Confidentiality Agreement dated effective
September 4, 2008 by and between NEWFIELD and RIDGEWOOD covering the Leases (the
“Prospect CA”), RIDGEWOOD reviewed certain confidential information supplied by
NEWFIELD relating to its [Redacted] Prospect that lies within the Leases
(hereinafter referred to as the “Prospect”) and RIDGEWOOD has advised NEWFIELD
of its election to participate in the drilling of the initial exploratory well
on the Prospect, subject to the receipt and approval of the formal authorization
for expenditure, and

WHEREAS, NEWFIELD and RIDGEWOOD desire to set forth the terms and conditions
under which RIDGEWOOD shall participate in certain operations to be conducted on
the Prospect to earn and be assigned an undivided 15% record title interest from
Newfield in and to the Leases;

 

 

[Redacted] Prospect Ridgewood Energy Corporation

1

Participation Agreement

 


--------------------------------------------------------------------------------



NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowled and confessed, together with the mutual covenants, conditions,
and obligations contained herein, NEWFIELD and RIDGEWOOD do hereby enter into
this Agreement under the following terms and conditions:

ARTICLE I
EXHIBITS

          The following Exhibits are attached hereto and made a part of this
Agreement:

 

 

 

 

 

Exhibit “A-1”

 

Redacted

 

Exhibit “A-2”

 

Redactedl

 

Exhibit “B”

 

Operating Agreement

 

Exhibit “C”

 

Geologic and data information requirements of RIDGEWOOD

 

Exhibit “D”

 

Form of Assignment

Article II
Initial Test Well

          2.1           Initial Test Well. NEWFIELD, as operator under the
Operating Agreement (defined in Article III below), and subject to rig
availability and obtaining all requisite permits, agrees to use reasonable
efforts to commence, or cause to be commenced, on or before [Redacted], actual
drilling of the [Redacted] (“ITW”) at an approximate surface coordinate location
of[Redacted]. The ITW is to be drilled as an Exploratory Well (as such term is
used in the Operating Agreement) to 22,000’ MD / TVD or a depth sufficient to
test the stratigraphic equivalent of the ‘21,000’ and 22,000’ Sand’ (the
“Objective Depth”), whichever is the lesser depth. An Authority for Expenditure
(“AFE”) for the ITW is attached to this Agreement as Exhibit “A-1” (the
“Approved AFE”) and by the execution hereof, each of NEWFIELD and RIDGEWOOD
agrees to participate in the drilling of the ITW in accordance with the terms
hereof. Contemporaneously with the execution of this Agreement, RIDGEWOOD agrees
to execute and deliver to NEWFIELD a counterpart copy of the Approved AFE.

          The failure to timely commence the drilling of the ITW and the Parties
agreement to terminate this Agreement, shall result in the termination of this
Agreement, the return of the Cash Consideration by NEWFIELD to RIDGEWOOD and the
reassignment from RIDGEWOOD to NEWFIELD of all of its record title interest in
and to the Leases. Otherwise, there shall be no penalty for failure to timely
commence the drilling of the ITW.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

2

Participation Agreement

 


--------------------------------------------------------------------------------



          2.2           Substitute Well. In the event the ITW should encounter
rock salt, heaving shale, excessive water flow, excessive pressure, igneous or
other impenetrable formation or other conditions which would render further
drilling impracticable or uneconomic and preclude the ITW from reaching the
Objective Depth, then and in such event NEWFIELD shall have the exclusive option
to propose within sixty (60) days following the abandonment of the ITW drilling
of a substitute well (“Substitute Well”) therefore, provided same is drilled to
the Objective Depth and under the same terms and conditions as the ITW.
RIDGEWOOD shall have no obligation to participate in the Substitute Well;
provided RIDGEWOOD shall have thirty (30) days, or forty-eight (48) hours in the
event that a rig is on location, from receipt of the AFE for the Substitute Well
to elect whether it shall participate in such Substitute Well. Failure to
respond within the time period allowed shall be deemed to be an election not to
participate in the Substitute Well. In the event NEWFIELD does not propose a
Substitute Well within the time period provided for above, then RIDGEWOOD may
propose the drilling of a Substitute Well pursuant to the terms of the Operating
Agreement. NEWFIELD or Ridgewood shall have the continuing option to drill
additional Substitute Wells, provided that no more than sixty (60) days elapse
between the date the drilling rig was released from the last operation on such
Substitute Well and the commencement date of drilling operations for the next
Substitute Well drilled therefor.

 

 

 

 

          2.2.1 If the ITW fails to reach its Objective Depth, and RIDGEWOOD’s
share of costs and expenses incurred in connection with the ITW has not yet
reached the Promote Cap, then:

 

 

 

 

 

          (i) if a Substitute Well is proposed and RIDGEWOOD elects not to
participate therein, then RIDGEWOOD shall pursuant to Article 4.3, reconvey to
NEWFIELD a 15% record title interest in and to the Leases and this Agreement
shall terminate and neither Party shall have any further obligations or
liabilities hereunder, except with respect to the fulfillment of payment and
indemnity obligations accrued prior to such termination;

 

 

 

 

 

          (ii) if a Substitute Well is proposed and RIDGEWOOD does elect to
participate therein, this Agreement shall remain in full force and effect as
though the Substitute Well was the ITW; and

 

 

 

 

 

          (iii) if a Substitute Well is proposed and RIDGEWOOD elects to
participate therein, but such well is not drilled, RIDGEWOOD shall retain its
undivided fifteen percent (15%) record title interest in and to the Leases
previously conveyed by the Assignment hereunder and any future operations on the
Prospect by the Parties shall be governed by the Operating Agreement.

 

 

 

 

          2.2.2 If the ITW fails to reach its Objective Depth and RIDGEWOOD’s
share of costs and expenses incurred in connection with the ITW has reached the
Promote Cap, RIDGEWOOD shall retain its record title interest in and to the
Leases received by the Assignment pursuant to Section 4.2 hereof, and the
consequences of RIDGEWOOD’s election to participate or not to participate in the
Substitute Well shall be governed by the provisions of Article 16 of the
Operating Agreement as described below.


 

 

[Redacted] Prospect Ridgewood Energy Corporation

3

Participation Agreement

 


--------------------------------------------------------------------------------



Subject to Sections 2.2.1 and 2.2.2, in the event that a Substitute Well is
proposed by RIDGEWOOD and drilled in accordance with this Agreement, the
interest of any non-participating Party in the drilling of such Substitute Well
shall be subject to the terms and conditions of Article 16 of the Operating
Agreement as described below; however, notwithstanding anything to the contrary
in this Agreement, in the event NEWFIELD elects not to participate in the
drilling of a Substitute Well, and RIDGEWOOD bears all or a portion of such
Party’s interest in the Substitute Well, the acquired interest shall not be
subject to the acreage forfeiture provisions of the Operating Agreement, but
instead will be subject to the non-consent penalty percentages applicable to
Exploratory Operations as defined in the Operating Agreement Article 16.5.1.
Regardless of whether RIDGEWOOD elects to participate or not to participate in a
Substitute Well, NEWFIELD shall retain the Cash Consideration, as such term is
hereafter defined.

          2.3           ITW Drilling Costs. RIDGEWOOD shall bear and pay thirty
percent (30.0%) of the actual costs to drill and test the ITW to Casing Point ;
however, if prior to reaching Casing Point the actual aggregate cost of the ITW,
and any Substitute Well therefor, exceeds one hundred percent (100%) of the dry
hole cost estimate provided for in the Approved AFE (“ Promote Cap”), RIDGEWOOD
shall bear and pay fifteen percent (15%) of the actual costs to drill and test
the ITW thereafter. Casing Point shall be defined as that point in time when the
ITW (or Substitute Well therefor) has reached its Objective Depth and all open
hole logs and tests have been conducted in accordance with the Approved AFE. If
RIDGEWOOD elects to participate in a Substitute Well, any cost to drill the ITW
will be carried over to the Substitute Well to calculate the Promote Cap for
purposes of determining when RIDGEWOOD’s cost-bearing interest reduces to
fifteen percent (15%). Subject to the terms and conditions of this Agreement,
all operations in the ITW subsequent to Casing Point, shall be conducted in
accordance with the terms and provisions of the Operating Agreement and, subject
to participation elections, shall be shared 15% by RIDGEWOOD and 85% by NEWFIELD
et al, its co-owner, and their successors and assigns.

Article III
Operating Agreement

          3.1           Operating Agreement. The Leases will be subject to that
certain Offshore Operating Agreement by and between NEWFIELD, as Operator, and
the Non-Operators designated therein, dated effective July 1, 2008 (the
“Operating Agreement”), which is attached hereto as Exhibit “B”, and which will
govern operations upon the Leases (subject to RIDGEWOOD’s right to earn an
interest in the Leases per this Agreement). At the time RIDGEWOOD executes this
Agreement, RIDGEWOOD shall also execute and deliver the Operating Agreement, at
which time it shall be deemed to be a party thereto. If there is a conflict
between the terms and conditions of this Agreement and the terms and conditions
of the Operating Agreement prior to the earlier of: (a) reaching the Objective
Depth in the ITW or (b) RIDGEWOOD’s costs and expenses incurred in the ITW and
any Substitute Well therefor reaching the Promote Cap, then the terms and
conditions of this Agreement shall control. Thereafter, the Operating Agreement
shall control. Notwithstanding the foregoing, the provisions of Article 27 of
the Operating Agreement (Area of Mutual Interest) will be applicable to the
Parties hereto from and after the Effective Date and should RIDGEWOOD be
required to reassign its interest in accordance with Article 4.3 of this
Agreement then the Reassignment will also include any and all rights or interest
acquired by RIDGEWOOD, as applicable, pursuant to said Article 27.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

4

Participation Agreement

 


--------------------------------------------------------------------------------



          3.2           Prospect Information. NEWFIELD, as Operator of the ITW,
shall provide RIDGEWOOD with any and all raw well data and information obtained
and/or results of analyses performed through the conduct of the drilling of any
wells by NEWFIELD on the Prospect in which RIDGEWOOD is a participant, as
further provided for in Exhibit “C”, and any additional data and/or information
that RIDGEWOOD may become entitled to pursuant to the terms of the Operating
Agreement. All data delivered to RIDGEWOOD as provided in this Section 3.2 shall
be delivered to RIDGEWOOD pursuant to the Operating Agreement.

Article IV.
Cash Consideration and Assignment of Interest in Lease

          4.1           Cash Consideration. Within five (5) business days after
the complete execution of this Agreement by all Parties, RIDGEWOOD shall pay to
NEWFIELD the sum of Two Million Four Hundred and Thirty-two Thousand, Two
Hundred and Fifty ($2,432,250.00) (the “Cash Consideration”) by wire transfer to
the account designated by NEWFIELD in writing to RIDGEWOOD. Such Cash
Consideration shall be nonrefundable in all circumstances, except as otherwise
provided for in Section 2.1 of this Agreement.

          4.2           Assignment. Within ten (10) business days after receipt
by NEWFIELD of the Cash Consideration, NEWFIELD shall deliver to RIDGEWOOD an
assignment of an undivided fifteen percent (15.00%) record title interest in and
to the Leases (the “Assignment”), subject to the following:

          (a)           The Assignment shall be free and clear of any burdens,
liens or encumbrances by, through or under NEWFIELD, but not otherwise, subject
only to (i) a proportionate part of the lessors’ reserved royalty under the
Lease, (ii) a 2.0% of 8/8ths overriding royalty interest reserved in favor of
NEWFIELD, proportionately reduced by the record title interest being conveyed by
NEWFIELD , (iii) the Operating Agreement and (iv) this Agreement.

          (b)           The Assignment shall be effective [redacted], subject to
Minerals Management Service (“MMS”) approval, and the Parties shall use the form
of assignment attached hereto as Exhibit “D”.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

5

Participation Agreement

 


--------------------------------------------------------------------------------



          The Assignment requires approval by the MMS. The assignee of the
Assignment shall promptly (i) file of record the Assignment in the adjacent
parish or county courthouse and (ii) file for approval with the MMS (or other
applicable governmental agencies) the Assignment. Should approval of the MMS (or
any other similar governmental agency having jurisdiction) be denied, the Party
receiving notice of such denial agrees to provide the other Party with written
notice of such occurrence, along with a copy of all associated written
communications, and the Parties agree to develop a revised form of assignment in
an effort to meet the MMS’ or other appropriate agency’s requirements for
approval. In the alternative, each Party shall execute and deliver, or cause to
be executed and delivered, such other documents and take such other actions as a
Party may reasonably request in an effort to comply with any such approval
requirements.

          4.3          Reassignment. Subject to Article 2.2.1(i), RIDGEWOOD
shall reconvey to NEWFIELD all of its undivided fifteen percent (15%) record
title interest in and to the Leases, using a form of assignment similar to the
Assignment (the “Reassignment”), in the event the ITW fails to reach Objective
Depth and RIDGEWOOD’s share of costs and expenses incurred in connection with
the ITW has not reached the RIDGEWOOD Promote Cap, and a Substitute Well is not
proposed within one (1) year from abandonment of the ITW on the Leases.

          The Reassignment shall be made using the form of assignment attached
hereto as Exhibit “D” and shall be made free and clear of any burdens, liens or
encumbrances by, through, or under RIDGEWOOD, but not otherwise. The
Reassignment shall be delivered by RIDGEWOOD to NEWFIELD within fifteen (15)
days after receipt by RIDGEWOOD of a request from NEWFIELD for the Reassignment.

          4.4          Earning Events. The Reassignment shall not be due, and
RIDGEWOOD shall be deemed to have earned its record title interest in and to
Leases, when the Promote Cap has been reached or upon the ITW being drilled to
Casing Point, whichever is the earliest to occur.

Article V
Assignability

          5.            Rights to Assign. In the event a Party is granted
consent to a proposed assignment, the assignment will be made expressly subject
to this Agreement and the assignee must agree in writing to be expressly bound
by this Agreement. The assignor of an assignment made under this Agreement shall
remain primarily liable for its obligations which have accrued prior to the
latter of i) the effective date of the assignment, or ii) the date the
assignment is physically delivered to the assignee.

          After the ratification of the Operating Agreement by RIDGEWOOD
pursuant to Section 3.1 of the Agreement, a Party’s right to assign its rights
under this Agreement and in the Leases shall be governed by the Operating
Agreement.

          Subject to the restrictions on assignment as contained herein, the
terms and conditions of this Agreement shall inure to the benefit of and will be
binding upon NEWFIELD and RIDGEWOOD, and their respective successors and
assigns. This Agreement shall constitute a covenant running with the Leases.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

6

Participation Agreement

 


--------------------------------------------------------------------------------



Article VI
Miscellaneous Provisions

          6.1          Governing Law. THE PARTIES HERETO HEREBY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO RULES CONCERNING CONFLICTS OF LAW. VENUE FOR
ANY ACTION SHALL BE IN HARRIS COUNTY, TEXAS.

          6.2          Notices. Any notices or provision of notices or
disclosure, or other communications that may be required or permitted hereunder
shall be in writing and shall be delivered by facsimile, in person or sent by
United States Mail, certified mail, postage prepaid, return receipt requested,
or an equivalent delivery service, addressed to the Parties at the following
respective addresses:

 

 

 

 

Newfield Exploration Company

 

363 North Sam Houston Parkway East, Suite 2020

 

Houston, Texas 77060

 

Attention:

John D. Hamilton

 

Telephone:

(281) 847-6105

 

Facsimile:

(281) 847-6134

 

 

 

 

Ridgewood Energy Corporation

 

11700 Katy Freeway, Suite 280,

 

Houston, Texas 77079,

 

Attention:

Mr. W. Greg Tabor

 

Telephone:

(281) 293-8449

 

Facsimile

(281) 293-7705

          6.3          Relationship of the Parties. It is not the purpose or
intention of this Agreement to create, and this Agreement will never be
construed as creating, a joint venture, mining partnership or other relationship
whereby any Party will be held liable for the acts, either of omission or
commission, of any other Party, and the liabilities of each of the Parties
hereto shall be several and not joint or collective. Solely for purposes of
federal income taxation and purposes of certain state income tax laws which
incorporate or follow federal income tax principals as to tax partnerships,
however, Each of the Parties hereto agrees not to elect, under the authority of
Section 761(a) of the Internal Revenue Code of 1986, to be excluded from all the
provisions of Subchapter K of Chapter I of Subtitle A of said Internal Revenue
Code of 1986. With regard to the resulting tax partnership, the Parties hereby
incorporate by this reference, as if set forth herein in full, the tax
partnership provisions set forth on Exhibit “J” to the Operating Agreement, with
the tax partners in such tax partnership being NEWFIELD, RIDGEWOOD and the other
parties to the Operating Agreement with the Tax Reporting Partner being
NEWFIELD. This Agreement and operations hereunder relate solely to the Prospect,
and no Party hereto shall have any obligation of any kind to any other Party
hereto as to any other lease, land or minerals (whether in the vicinity of the
Lease or not) by virtue of this Agreement or such operations or otherwise except
as may be provided in the Operating Agreement, Article III hereof or evidenced
by written agreement of such Parties.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

7

Participation Agreement

 


--------------------------------------------------------------------------------



          6.4          Rentals. To the best of NEWFIELD’s knowledge, as of the
effective date of the assignment, all rentals and any other payments due
pursuant to the terms of the Leases subject to this Agreement have been properly
and timely paid and said Leases are now in full force and effect as of the
Effective Date. As of the Effective Date of this Agreement, RIDGEWOOD will be
responsible for its prorata share of the rentals on the Leases.

          6.5          Further Assurances. Following execution of the
Assignment, each Party agrees to execute and deliver to the other any
instruments or other documents necessary to carry out the intent and obligations
of this Agreement.

          6.6          Conflicts. Except as provided for in Article 3.1, in the
event of any conflicts or inconsistencies between the provisions of this
Agreement and any other agreement, including any agreement referenced herein to
be executed by the Parties hereafter, the provisions of this Agreement shall
control to the extent of such conflict.

          6.7          Entire Agreement. This Agreement together with the
instruments referred to herein and the Exhibits attached hereto, embody the
entire agreement between the Parties with regard to the subject matter hereof,
and supersede all other prior agreements, arrangements, understandings,
negotiations and discussions, whether oral or written between the Parties
relating to the subject matter hereof, including without limitation, the
Prospect CA executed by the Parties. There are no warranties, representations or
other agreements between the Parties in connection with the subject matter
hereof except as specifically set forth in this Agreement or in subsequent
documents delivered pursuant thereto. This Agreement may be supplemented,
altered, amended, modified or revoked only in writing, signed by all Parties
hereto.

          6.8          Arbitration: This Agreement is subject to the arbitration
provisions of the Operating Agreement.

          6.9          Severability. If any provision of this Agreement is held
invalid, the remainder of the Agreement shall not be affected thereby unless the
effect thereof would be to materially alter the burdens or benefits intended by
the Parties by the express language of this Agreement.

          6.10        Captions. The captions in this Agreement are for
convenience only and shall not be considered a part hereof of affect the
construction or interpretation of any provision of this Agreement.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

8

Participation Agreement

 


--------------------------------------------------------------------------------



          6.11          Force Majeure. All obligations imposed by this Agreement
on each Party, except for payment of money, shall be suspended and all periods
of time for exercising any rights hereunder shall be extended while compliance
is prevented, in whole or in part, by Force Majeure. “Force Majeure” shall mean
a labor dispute; explosion; fire; storm, hurricane, loop currents, and high
seas; floods; wars; civil disturbance; act of god; laws; governmental rules,
regulations, orders, action or delay; inability to secure materials after
reasonable efforts; or any other similar cause beyond the reasonable control of
the Party claiming relief hereunder; provided, however, that such Party shall
promptly take all reasonable action to remove the Force Majeure, and provided
that no Party shall be required against its will to settle any labor dispute.

          6.12          Confidentiality. Except for required disclosures,
including but not limited to disclosures to governmental agencies and/or stock
exchanges, or as otherwise provided for in the Operating Agreement, no Party
shall release any geological, geophysical, or reservoir information or any logs
or other information pertained to the progress, test, or results of any well
drilled pursuant to this Agreement, without the prior approval of the other
Party.

          6.13          Wavier Period. No wavier by any Party or any default,
misrepresentation, or breach of warranty, or covenant will be deemed to extend
to any prior or subsequent default, misrepresentation or breach of warranty or
covenant.

          6.14          Counterpart Execution. This Agreement may be executed in
counterparts and each such counterpart shall have the same force and effect as
the original hereof, provided, however, that none of said counterparts shall be
effective until all parties hereto have executed a counterpart hereof.

 

 

[Redacted] Prospect Ridgewood Energy Corporation

9

Participation Agreement

 


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first hereinabove written.

 

 

 

 

 

 

 

WITNESSES:

 

Newfield Exploration Company

 

 

 

 

 

 

 

 

 

By:

/s/ W. M. BLUMENSHINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

W. M. Blumenshine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESSES:

 

RIDGEWOOD ENERGY CORPORATION

 

 

 

 

 

 

 

 

By

/s/ W. GREG TABOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

W. Greg Tabor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 


 

 

[Redacted] Prospect Ridgewood Energy Corporation

10

Participation Agreement

 


--------------------------------------------------------------------------------



Exhibit “A-1”
Attached to and made a part of that certain Participation Agreement effective
November 1, 2008 by and between Newfield Exploration Company and Ridgewood
Energy Corporation

[Redacted]

[AFE to Come]

 

 

[Redacted] Prospect Ridgewood Energy Corporation

11

Participation Agreement

 


--------------------------------------------------------------------------------



Exhibit “A-2”
Attached to and made a part of that certain Participation Agreement effective
November 1, 2008 by and between Newfield Exploration Company and Ridgewood
Energy Corporation

[Redacted]

[Well Plan to Come]

 

 

[Redacted] Prospect Ridgewood Energy Corporation

12

Participation Agreement

 


--------------------------------------------------------------------------------



Exhibit “B”
Attached to and made a part of that certain Participation Agreement effective
November 1, 2008 by and between Newfield Exploration Company and Ridgewood
Energy Corporation

OPERATING AGREEMENT

[Operating Agreement to Come]

 

 

[Redacted] Prospect Ridgewood Energy Corporation

13

Participation Agreement

 


--------------------------------------------------------------------------------



Exhibit “C”
Attached to and made a part of that certain Participation Agreement effective
November 1, 2008 by and between Newfield Exploration Company and Ridgewood
Energy Corporation

GEOLOGIC AND DATA INFORMATION REQUIREMENTS OF RIDGEWOOD ENERGY
CORPORATION



WELL INFORMATION REQUIREMENTS

FOR:

Ridgewood Energy Corporation
11700 Katy Freeway, Suite 280
Houston, Texas 77079
Phone: (281) 293-8449 Fax: (281) 293-7705

WELL NAME: [Redacted]

 

 

[Redacted] Prospect Ridgewood Energy Corporation

14

Participation Agreement

 


--------------------------------------------------------------------------------